Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 3-10 and 13-16) in the reply filed on 6/15/2021 is acknowledged.
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/28/2021 and 12/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 8 and 10 are objected to because of the following informalities:  
Claim 8 recites “one of claim 5” in line 1 and should be “to claim 5”. 
Claim 10 recites “wherein at least one of the at least one tenon” in lines 1-2 and should be “wherein 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Opperthauser (US 6,315,006) in view of Kaimann (EP 2881644 A1).
In regard to claims 1 and 16, Opperthauser discloses a duct (Fig. 3, 10) and a device (Fig. 3, 20) for securing at least one insulating tube (Fig. 3, 12) on the duct, the device comprising:
an inner ring (Fig. 4, at 36) configured to be mounted on the duct (Figs. 3 and 4);
an outer ring (Fig. 4, at 34) coaxial to the inner ring (Figs. 3 and 4); and

wherein the securing device comprises first and second parts each extending over a half-circumference of the duct (Fig. 4, 20 is made up of two halves), each of the first and second parts respectively comprising first and second ends (Fig. 4, since 20 is made of up two halves, both halves have first and second circumferential ends), the first end of the first part being linked to the second end of the second part by a first link (Figs. 4 and 7, link shown in Fig. 7 for the end at 46 in Fig. 4), the second end of the first part being linked to the first end of the second part by a second link (Fig. 4, link at 32),
	wherein one of the first and second links comprises at least one guiding system making it possible to guide the first and seconds ends relative to one another in a direction of introduction (Fig. 7, 72 is at least a guiding system for the hook 74) and at least one locking system making it possible to immobilize the first and second ends in the direction of introduction (Fig. 7, 74 is at least a locking system to lock onto 72 and makes it possible to immobilize the end).
	Opperthauser does not expressly disclose both links comprises a guiding system and a locking system. 

	It would have been obvious to one having ordinary skill in the art to have modified the first and second links at the ends of the first and second parts of Opperthauser to include two snap-lock connections instead of one in order to have the advantage of easy mounting, versatility in fixing various diameters, and low manufacturing complexity as taught by Kaimann in [0003-0004] and [0011].
In regard to claim 3, Opperthauser and Kaimann discloses the securing device according to claim 1, and Opperthauser further discloses the first and second parts of the securing device are identical for each first or second part (Fig. 4, the two parts of 20 are identical), the first end being different and complementary to the second end (Fig. 7, ends are different and complementary such that a hook 74 locks into a locking tab 72).
In regard to claim 11, Opperthauser and Kaimann discloses the securing device according to claim 1, and Opperthauser further discloses comprising a fixing system (Figs. 3 and 4, fixing system at 46 and 48 which allows 20 to be fixed to a wall or another structure).

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Opperthauser (US 6,315,006) in view of Kaimann (EP 2881644 A1) and further in view of Ryhman et al. (US 7,350,834 hereinafter “Ryhman”).
In regard to claims 5-7, Opperthauser and Kaimann discloses the securing device according to claim 1, and Opperthauser further discloses one tenon integral to the first end (Fig. 1, at 74) but does not expressly disclose the guiding system 
wherein the recess is delimited by the transverse web and two rails, parallel to the transverse web, linked respectively to the inner ring and to the outer ring; and
wherein at least one of the tenons comprises a slit which makes it possible to separate the tongue from the rest of the tenon in order for it to be able to be deformed between the rest and deformed states.
It is noted that Opperthauser does disclose the locking mechanism 70 can have “variations and configurations of locking mechanism may be used for interconnecting” the two halves in 5:1-7.
In the related field of coupling devices having two halves with radial locking, Ryhman teaches a coupling device (Fig. 1, coupling device 1) having a guiding system (Fig. 1, at 2, 4, and 5) comprises two tenons (Fig. 1, protrusions 4) integral to the first end (Fig. 1, protrusions 4 are integral to the coupling device 1), protruding from a first end face of the first end (Fig. 1), symmetrical relative to the center of the coupling device (Fig. 1, 4 are symmetrical), and configured to be housed in two recesses formed in the second end hollowed out relative to the second end face of the second end (Fig. 1, recesses 5 houses 4), the tenons and the recesses having complementary forms 
wherein the recesses are delimited by two rails (See image below for an example of two rails that define the recesses for receiving 4); and

    PNG
    media_image1.png
    510
    643
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art to have substituted the locking mechanism 70 of Opperthauser in view of Kaimann for the locking system of Ryhman that includes two tenons and a hook at one end connected to two recesses and a catch at another end in order to have the advantage of ensuring a high degree of safety against inadvertent disengagement by the combination of a hook and multiple protrusions as taught by Ryhman in 3:11-25.
In regard to claims 8-10, Opperthauser, Kaimann, and Ryhman discloses the securing device according to claim 5, and Ryhman further teaches the locking system comprises a tongue (Fig. 1, at 2 has a tongue configured to connect to 3), linked to one 
wherein the tongue has an inclined flat (Fig. 5a, inclined flat 2) making it possible to deform the tongue to the deformed state when mounting the two parts of the securing device (Figs. 5a and 5b); and
wherein the at least one tenon comprises a slit (Figs. 1 and 5a, the gap between 2 and 4 can be interpreted as a slit) which makes it possible to separate the tongue from the rest of the tenon in order for it to be able to be deformed between the rest and deformed states (Figs. 5a and 5b, the space between 2 and 4 allows 2 to flex and connect to 3 similar to the applicant’s invention shown in Fig. 8 where a slit 51 allows the hook at 54 to flex without interference with the tenon at 40).
It would have been obvious to one having ordinary skill in the art to have substituted the locking mechanism 70 of Opperthauser in view of Kaimann for the locking system of Ryhman that includes two tenons and a hook at one end connected to two recesses and a catch at another end in order to have the advantage of ensuring a high degree of safety against inadvertent disengagement by the combination of a hook and multiple protrusions as taught by Ryhman in 3:1-25.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Opperthauser (US 6,315,006) in view of Kaimann (EP 2881644 A1) and further in view of Patil et al. (US 2015/0316178 hereinafter “Patil”).
In regard to claims 14 and 15, Opperthauser and Kaimann discloses the securing device according to claim 11, but does not expressly disclose the fixing system comprises a body having a first contact surface, configured to be pressed and fixed by link elements onto a support or a structure, and a T-shaped groove configured to receive the outer ring of the securing device and a part of its transverse web; and
wherein the body comprises a first jaw and a second jaw, delimiting the T-shaped groove and configured to slide relative to one another in order to adjust the dimension of the T-shaped groove and
wherein the fixing system comprises a link for linking the first and second jaws.
In the related field of couplings with two halves with a fixing system, Patil teaches a fixing system that comprises a body (Fig. 9, 56) having a first contact surface (Fig. 9, surface at 62), configured to be pressed and fixed by link elements onto a support or a structure (Fig. 9, 56 is a strut for mounting against walls or other structures for supporting a clamped pipe), and a T-shaped groove (Fig. 9, T-shaped groove at 74) configured to receive an outer ring of a coupling and a part of its transverse web (Fig. 9, 74 receives the axial ends of the coupling 10 which is made of two halves and functions similar to the applicant’s invention such that 56 utilizes a T-shaped groove to receive the axial ends of a coupling system); and

wherein the fixing system comprises a link for linking the first and second jaws (Fig. 9, the portion at 58, 62, and 64 which links the two 72 and forms a single part).
It would have been obvious to one having ordinary skill in the art to have substituted the fixing system of Opperthauser for the fixing system of Patil in order to have the advantage of securing multiple components as taught by Patil in [0003].

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered with respect to claim 1, 3, and 5-16 but are moot because the new ground of rejection does not rely only on the prior art Opperthauser applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the updated rejection that includes the prior art Kaimann for teaching the advantages of snap-lock systems for pipe insulation couplings having two halves.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679